N.O.04-14-00791-CV


                            In the Court of Appeals
                  For the Fourth         Court of Appeals        District
                                San Antonio,         Texas

                                                                                               I-O




                                Michael Thomas Paul,                               . rx-       P X-'^
                                     Appellant,
                                                                                                i
                                            v.


                                   Gregg Abbott,                               :    -^         3
                                         Appellee                                  :" "rr~~—   ro

                                                                                               TO



ON APPEAL FROM THE 225TII JUDICIAL DISTRICT COURT, BEXAR COUNTY
                                         TEXAS

                     TRIAL COURT NO 2001- CI-16843

               HONERABLE MICHAEL MERY. JUDGE PRESIDING



 APPELLANT'S    FIRST MOTION             FOR EXTENSION              OF TIME TO FILE

          BRIEF AND MOTION WAVING ALL COSTS OF APPEAL



                                Michael Thomas Paul
                                  9123 Easy Street
                 San Antonio,      Texas 78266(210)294-4533
                                   propia persona




           APPELLANTS   FIRST   MOTION    FOR EXTENSION      OF TIME TO FILE

                   BRIEF AND MOTION WAVING ALL COSTS OP APPEAL

                                    NO    ij4-U-0O~')1
                        Identities of Parties and Counsel




Appellant/ Defendant              Michael Thomas Paul, pro se
                                  9123 Easy Street
                                  San Antonio, Texas 78266
                                  (210)294-4533




Appellee / Plain tiff             Greg Abbott, Attorney General State of Texa
                                  Through Asst Attorney General
                                  Scott MacDonald Graydon
                                  P.O.Box 12548
                                  San Antonio, Texas 78711-2548




           APPELLANTS     FIRST MOTION   FOR EXTENSION   OF TIME TO FILE

                   BRIEF AND MOTION WAVING AI.I. COSTS OF APPEAL
                                   NO. 04-14-00791
8.   On November 18. 2014. the District                      Clerk    filed      a CONTEST           TO


     APPELLANT'S AFFIDAVIT OF INABILITY TO PAY COSTS ON


     APPEAL, OR ,1N THE ALTERNATIVE, REQUEST FOR FINDING


     THAT APPEAL IS FRIVOLOUS,


     Appellant received no notice of the motion filed by the District Courts


     attorney as required lex. K. Civ. P. 21.


     December 03, 2014 presiding judge Janet Littlejohn eneters an order


      that appellant must           pay all costs         in his appeal and          pay    for     the


     Clerk's       record    to     be    prepaired and       sent to the appellate court.


9.   Upon return of denied                 efiling of       appellant's       perfected NOTICE


     OF    APPEAL           by      clerk's    office.     Appelant      filed   motion to have


     the   default        order     for    costs    set    aside, and       set the    matter      for


     December 22, 2014. Presided by judge John Gabriel who said he


     would make his           ruling later.           December        29 , 2014            appellant


     had   still    not     received       a    ruling     from    the      court,     telephoned


     appellate court clerk to inquire how to proceed due to an order from


     the court of appeals requiring filing of perfected NOTICE being due.


     Appellant was          instructed to provide a               copy of the        motion       filed


     for a stay       on      the    order to       pay     all    costs.     The very next day


             APPELLANTS          FIRST MOTION      FOR EXTENSION      OF TIME TO FILE

                          BRIEF AND MOTION WAVING ALL COSTS OF APPEAL
      a ruling    is made    from    the chambers        of judge    John   Gabriel more


      than a week after the hearing.           He sustaines         the   prior order of


      December 03, 2014 stating that the appellant's                appeal is   frivilous


      and poses      no question of law therefor he should pay all costs of


      appeal.


10.   It had become apparent to Appellant the States attorney was intent on not


      allowing appellant to finish his appeal one way or another. ESPECIALV


      after he inquired to Ihe district clerks office how files could just become


      missing with no digital Copy or physical originals more than 10 years later


      since He could not find the copies of the judge's Writs of with holdings


      from his disability nor could he find the Served notices or any other notice


      as required under rule 21 and last he could not find the Judges order for :

      fraudulently filed judgment which he has a copy stamped as received by


      the District clerk yet none appears either by the clerk or an order signed by


      a judge. In fact more than 4 separate entries into the COURT computer


      ORDERING GARNISHMENTS AND JUDGMENT, but no documents




                APPELLANTS   FIRST MOTION   FOR EXTENSION    OF TIME TO FILE

                        BRIEF AND MOTION WAVING ALL COSTS OF APPEAL

                                       NO. 04-I4-0IP9I
         a ruling is made from the chambers of judge John Gabriel more

         than a week after the hearing.           He sustaines the prior order of

        December 03, 2014 stating that the appellant's appeal is frivilous

        and poses no question of law therefor he should pay all costs of

        appeal.


10.    It had become apparent to Appellant the States attorney was intent on not

       allowing appellant to finish his appeal one way or another. ESPECIALY

       after he inquired to the district clerks office how files could just become

       missing with no digital Copy or physical originals more than 10 years later

       since He could not find the copies of the judge's Writs of with holdings

       from his disability nor could he find the Served notices or any other notice

       as required under rule 21 and last he could not find the Judges order for :

      fraudulently filed judgment which he has a copy stamped as received by

      the District clerk yer none appears either by the clerk or an order signed by

      a judge. In fact more than 4 separate entries into the COURT computer

      ORDERING GARNISHMENTS AND JUDGMENT, but no documents

      or photo copies, Yet it was reported to all the major credit bureaus.

      Appellant even has the copies from the credit Bureaus showing as much.



            APPELLANTS   FIRST MOTION    FOR EXTENSION   OF TIME TO FILE
                     BRIEF AND MOTION WAVING ALL COSTS OF APPEAL
                                    NO. 04.14-007'J|
    11 •     Appellant firmly believes the Office of the state attorney and the Office of
             the District clerk are corrupt and he will not get a fair hearing in Bexar

             County or be allowed to have his appeal presented foi adjudication if they

             can find a way to stop it.


    12.     September, 1,2011. The Texas Supreme Court adopts Texas Rules

            of Appellate      Procedure      20.1 , (a), (3) as follows:

                (3) By Presumption of Indigence. In a suit filed bv a governmental entity in whirh


                termination pf the parent-child relationship or managing conservatorshin is requested


                a parent determined bv the trial court to be indigent is presumed to remain indigent for


                the duration of the suit and anv subsequent appeal, as provided bv section 107.013 of


                 the Family Code, and may proceed without advance payment of costs.


            Appellant-was defendant in action brought by state agency for the

            express purpose of termination of perental rights in a suit effecting the


            parent child relationship where at the time of said suit appellant was


           recognized by the trial court in the trial cause 2001-CI-16843 as indigent.

3          Record to be Prepared Without Prepayment. If a party establishes

           indigence, the trial court clerk and the court reporter must prepare the

           appellate record without prepayment. No records have been prepared nor

           given to Appellant for completion of his Brief as required.

                APPELLANTS    FIRST MOTION     FOR EXTENSION     OF TIME TO FILE                           5
                          BRIEF AND MOTION WAVING ALL COSTS OF APPEAL

                                          \O   04-U-(l()79|
               HI. VIOLATION         OF TEX. R. APP. P. 6.3{c)

 14. Appellant is a pro se litigant and is not represented by counsel. His

    status as a pro se litigant has given opposing counsel, the Bexar

    County Civil Court staff attorney's office, district court judges, and the

   Bexar County District Clerk license to routinely and blatantly depart

   from civil and appellate procedure at a whim in proceedings involving

   Appellant. In fact, the district clerk's resistance to filing and serving a

   complete record on appeal of district court proceedings is because the

   trial record, on theface of it. is rife with evidence of numerous

   departures from civil procedure, outright illegalities, and disturbing acts

   of official oppression. As a result, Appellant will not be able to

   prepare the brief in time to meet the Court's briefing deadline absent an

  extension.



   IV. APPELLANT VICTIM OF SUSTAINED HARRASSMENT;
          CANNOT AFFORD TO PAY FOR THE RECORD.

17. Notwithstanding      Tex. R. App. P. 6.3(c).       Appellant cannot afford to

  pay   for the record on appeal.            The trial court's unlawful judgment

  for costs against Appellant based on fraudulent pleadings of district court

  personnel    has    created      extreme      financial hardship on Appellant.

  Further, Appellant has been the victim of cyber hacking and court-

  sanctioned burglary several times within the past ten years.



          APPELLANTS     FIRST MOTION    FOR EXTENSION   OF TIME TO FILE

                     BRIEF AND MOTION WAVING ALL COSTS OF APPEAL

                                    NO. 04-14-00791
                 III. VIOLATION        OF TEX. R. APP. P. 6.3(c)


    Appellant is a pro se litigant and is not represented by counsel. His

    status as a pro se litigant has given opposing counsel, the Bexar


    County Civil Court staff attorney's office, district court judges, and the

    Bexar County District Clerk license to routinely and blatantly depart

    from civil and appellate procedure at a whim in proceedings involving

    Appellant. In fact, the district clerk's resistance to Tiling and serving a


    complete record on appeal of district court proceedings is because the


    trial record, on the face of it, is rife with evidence of numerous


    departures from civil procedure, outright illegalities, and disturbing acts

    of official oppression. As a result. Appellant will not be able to


    prepare the brief in time to meet the Court's briefing deadline absent an

    extension.


     IV. APPELLANT VICTIM OF SUSTAINED HARRASSMENT;
            CANNOT AFFORD TO PAY FOR THE RECORD.

15. Notwithstanding Tex. R. App. P. 6.3(c),             Appellant cannot afford to

    pay   for the record on appeal.          The trial court's unlawful judgment

    for costs against Appellant based on fraudulent pleadings of district court


    personnel     has   created    extreme          financial hardship on Appellant.




          APPELLANTS    FIRST MOTION    FOR EXTENSION     OF TIME TO FILE

                   BRIEF AND MOTION WAVING ALL COSTS OP APPEAL

                                  NO. 04-14.00791
      His financial status as a result of these attacks precludes him from


      being able to pay for court documents.                      As a result,           he will not be


      able to prepare the brief in time to meet the Court's                          briefing deadline


      absent an extension..


16.   Appellant         has      undergone         recent      medical       procedures                  and   is


      currently        still    recovering.        He     is   unable        to   sit        or     stand      for


      extended         periods      of time and must rest frequently.                             As a result,


      he will not be able to prepare the brief in time to meet the Court's


      briefing     deadline       absent an extension.


               V. APPELLENT SEEKS COURT REPORTERS RECORDS
                                 FOR TWO PRE-TRIAL HEARING'S.

17.   To       Appellant's        knowledge        and      belief.    Court         Reporters            require


       approximately            two weeks after payment                 in    full      to        file   certified


       transcripts of court proceedings.


                   VI. REQUESTED                  EXTENSION             IS NECESSARY.


18.   Appellant        seeks      this    extension       of lime      to be able             to prepare         a


      cogent     and    succinct         brief to aid this Court             in its analysis              of the


      issues    presented.         This request         is not sought         for delay but so thai


      justice may be done.


           APPELLANTS          FIRST MOTION     FOR EXTENSION         OF TIME TO FILE             -ILL

                       BRIEF AND MOTION WAVING ALL COSTS OF APPEAL

                                           NO.       His financial status as a result of these attacks precludes him from


      being able to pay for court documents.                    As a result,           he will not be


      able to prepare the brief in time to meet the Court's                         briefing deadline


      absent an extension..


16.   Appellant         has     undergone        recent      medical        procedures                 and   is


      currently        still    recovering.      He     is   unable        to   sit        or    stand       for


      extended         periods       of time and must         rest frequently.                  As a result,


      he will not be able to prepare the brief in time to meet the Court's


      briefing    deadline        absent an extension.


            V. APPELLENT SEEKS COURT REPORTERS RECORDS
                                 FOR TWO PRE-TRIAL HEARING'S.

17.    To   Appellant's          knowledge       and      belief.   Court           Reporters            require


       approximately           two    weeks    after payment          in     full     to        file   certified


       transcripts of court proceedings.


                   VI. REQUESTED                EXTENSION           IS NECESSARY.


18.    Appellant        seeks     this    extension     of lime     to be able              to prepare            a


      cogent     and    succinct         brief to aid this Court           in its analysis               of the


      issues presented.           This request        is not sought         for delay but so that


      justice may be done.


                  APPELLANTS         FIRST MOTION     FOR EXTENSION        OF TIME TO FILE                            s

                               BRIEF AND MOTION WAVING ALL COSTS OF APPEAL

                                               NO. 04-M-00791
                     VI. REQUESTED          EXTENSION            IS NECESSARY.


    19.   Appellant seeks this extension of time to be able to prepare a cogent


          and succinct brief that will pose a          significant number of questions

          pertaining to the application of current state           statutes in relation to


          the trial courts application of them in the Family Courts. Issues ranging


!         from the Fifth, Eleventh and Fourteenth Amendments of the United


i         States Constitution to questions of Texas Civil Practice and Remadies

          Code will be presented.      This request is not sought for delay but so


          that Justice may be preserved for all.


    20.   The undersigned has attempted to confer with opposing counsel, but


          counsel    has not responded       to several       overtures. Consequently, this


          Motion     for Extension of Time to File Brief cannot be characterized


          as unopposed.


    21.   All facts recited in this motion are within the personal knowledge of


          the counsel pro se signing this motion, therefore no verification is


           necessary under Texas Rule of Appellate Procedure 10.2.




                    APPELLANTS   FIRST MOTION   FOR EXTENSION      OF TIME TO FILE            10
                            BRIEF AND MOTION WAVING ALL COSTS OF APPEAL
                                           NO   04-14-00791
                              VII,   HRAYKR FOR RELIEF


20.   For the reasons set forth above, Appellant requests that this Court

      grant this First Motion to Extend Time to File Appellant's Brief and

      Motion Waving      All    Costs of Appeal,             order clerk to prepair and

      deliver to all parties the official record,        extend the       Deadline   for

      Filing the Appellant's Brief up to and                  including 30 days after

      receiving of the court reporters transcriptions from hearings.




                 APPELLANTS    FIRST MOTION   FOR EXTENSION        OF TIME TO FILE
                         BRIEF AND MOTION WAVING ALL COSTS OF APPRAI.
                                        NO. 04-1-1-007') 1
                                      VII.   PRAYER FOR RELIEF


20.       For the reasons set forth above, Appellant requests that this Court


          grant this First Motion to Extend Time to File Appellant's                    Brief and


          Motion Waving         All      Costs of Appeal,          order clerk to prepair and


          deliver to all parties the official         record,      extend     the    Deadline      for


          Filing    the   Appellant's Brief up          to and       including 30 days after


          completed appeals record has been timely filed ami served                           on   ait


          panics.     Appellant additionally requests any and                  all   other relief to


          which he may show himself to be justly entitled.


                                                          Resnectfully         submitted.




                                                Michael Thomas Paul
                                                 Propia Persona

                             VIj 1.    Certificate    of Conference


      1 certify that I attempted to confer with counsel for Appellee regarding this

      motion and that Appellee did not respond.




                                                 MICHAEL THOMAS PAUL

                                                 9123 EASY STREET
                                                 SAN ANTONIO, TEXAS 78266

                                                 (210)294-4533



                      APPELLANTS       FIRST MOTION    FOR EXTENSION        OF TIME TO FILE

                               BRIEF AND MOTION WAVING ALL COSTS OF APPHAI.

                                                NO. 04-14.0(1791
                          CERTIFICATE OF SERVICE

I certify    that     a true    and     correct   copy     of the    aforementioned

insirumeni     was served        on the following         via E-File and E-Serve

delivered on the 09th of January, 2015.


Scotl M Graydon,
Asst. Attorney General
                                       E-File Texas E-Serve /
P.OBox 12548
                                       E-Mail
Austin.TX 78711-2548




Donna Kay McKinney
Bexar County District Clerk             E-Filc Texas E-Scrve /
101 WNucva,         Suite 217
                                        E-Mail
San Antonio, TX 78205-3411
(210)335-2113




                                      Michael Thomas Paul,
                                      propia Persona
                                      9123 Easy Street
                                      San Antonio,     Texas 78266
                                      (210)294-4533




  APPELLANTS    FIRST MOTION     FOR EXTENSION    OF TIME TO FILE

            BRIEF AND MOTION WAVING ALL COSTS OF APPEAL

                            NO. 04-1-1-0079I
                                                 CAUSE NO. 2004-PA-OOI41

            IN THE INTEREST OF
                                                                              IN THE DISTRICT COURT OF
                                                               §
            EZRA NEVADA PAUL
                                                               §                   BEXAR COUNTY, TEXAS
                                                               §
            A CHILD
                                                               §                225TH JUDICIAL

                                               ORDER OF TERMINATION
            On December 9. 2004. the Court heard this case

            1-     Appearances                                                                       ■I




   z
                                       and announced ready.

                   1.2.     Respondent MothW BRANDY
                                               ANDY WOOLVERTON did ^appear,

                   1.3.
                                                    Father MICHAEL PAUL appeared through attorney of


                                  for the                                                                          Ad
                                                  .- subject of this suit, appeared and announced ready.
                  1-5.     Also




                  Jurisdiction and Service of Process


                  21' c?C 2°? haVin£ eXiimined the rccord ^d heard the evidence and                                 of

                          that no other court has continuing, exclusive jurisdiction oTthiis case.
                 2.2.


                          regarding the child the SubjcC of this sui, pursuant to Subchap e7c Chap er 52
                          Texas Family Code, by vim* of the feet tha. Texas is the t£ ^S of th" ciild '
                 2.3.     The Court finds that all persons cntided lo citation were properly cited.
       3.        Jury


                 A jury Was waived, and ali questions of fact and of law were submitted     to the Court.




                                                                                               Amanuensis Versfoi 2 0




PAUL                                        EXHIBIT B-l
       4.    Record

             The record of testimony was duly reported by \('\m filCfi - LobdIft                   , the
             court reporter for the Master's Court, Room 2.2J>_, Bexar County Courthouse, San
             Antonio, Texas.

      5.     The Child

             The Court finds that the following child is the subject of this suit:

                                  Name:         EZRA NEVADA PAUL
                                     Sex:       Female
^                             Birth Date:       November 26,2000
i—             Social Security Number           XXX-XX-XXXX
~                    Present Residence:         adoptive home
""           Driver's License Number:          n/a
S3-


^     6.    Termination of Respondent Mother BRANDY WOOLVERTON'S Parental Rights

era
            6.1.     The Court finds by clear and convincing evidence that termination of the parent-
                     child relationship between BRANDY WOOLVERTON and the child the subject of
                     this suit is in the child's best interest.

            6.2.     Further, the Court finds by clear and convincing evidence that BRANDY
                     WOOLVERTON has:

                     6.2.1. executed an unrevoked or irrevocable affidavit of relinquishment of
                             parental rights as provided by Chapter 161, Texas Family Code;

            6.3.     IT IS THEREFORE ORDERED that the parent-child relationship between
                     BRANDY WOOLVERTON and the child the subject of this suit is terminated.

      7.    Termination of Respondent Father MICHAEL PAUL'S Parental Rights

            7.1.     The Court finds by clear and convincing evidence that termination of the parent-
                     child relationship between MICHAEL PAUL and the child EZRA NEVADA
                     PAUL, is in the child's best interest

            7.2.     Further, the Court finds by clear and convincing evidence that MICHAEL PAUL
                     has:


                    7.2.1. voluntarily loft tho ohildron alono or in tho possession of anotht/fli6ltnit
                             fmmriing arifqunto nnpport nf thn ohitrimn nnri irmninrd nway fui u fraud
                             of at least qih months

                    |7.2.2.| knowingly placed or knowingly allowed the children to remain in
                             conditions or surroundings which endanger the physical or emotional
                             well-being of the children;


      MjrMftVlMn,
                              9~2,,1,- engaged in conduct or knowingly ploood tho children with perae
                                       engaged in conduct'which endnngoro tho phyaieal or emotional wotl
                                    •of tho ehildronj-

                            ) 7.2.4-j tailed to support the children in accordance with the father's ability during
                                     a period of one year ending within six months of the date of the filing of
                                     the petition;

                             7.TS    n«nnntnri nn vnrnT|fH or ■irrpvooablo affidavit of rolinquic
                                    parental rights as piuvidcd by Chaptor 161, Toxao Family Code;

                                    constructively abandoned the children who have been in the permanent or
                                    temporary managing conservatorship of the Department of Family and
                                    Protective Services or an authorized agency for not less than six months
CSJ
                                    and: (1) the Department or authorized agency has made reasonable efforts
                                    to return the children to the father; (2) the father has not regularly visited
                                    or maintained significant contact with the children; and (3) the father has
                                    demonstrated an inability to provide the children with a safe environment;

                            \ 7.2.7.1 failed to comply with the provisions of a court order that specifically
o                                   established the actions necessary for the father to obtain the return of the
                                    children who have been in the permanent or temporary managing
                                    conservatorship of the Department of Family and Protective Services for
                                    not less than nine months as a result of the children's removal from the
                                    parent under Chapter 262 for the abuse or neglect of the children;

                            ■7.2.8. uaod n controlled gubct        defined by Chaptor 101, Health ait
                                    €odo, in a monnor that ondangercd the 1    h or safety of the cliil
                                    (1) failed to oomplotoo          •dorcdaubitamxabuaot
                                    or (2) oft<
                                    program c<           sd-fcnfr      rolled oubotanooj.

                 7.3.       IT IS THEREFORE ORDERED that the parent-child relationship between
                            MICHAEL PAUL and the children EZRA NEVADA PAUL is terminated.
      8.         Interstate Compact

                 The Court finds that Petitioner has filed a verified allegation or statement regarding
                 compliance with the Interstate Compact on the Placement of Children as required bv
                 § 162.002(b)(l) of the Texas Family Code.

      9.         Managing Conservatorship: EZRA NEVADA

                 IT IS ORDERED UiaUfte DEPARTMENT OF FAMILY AND PROTECTIVE
                 SERVICES ■« appointed^OTrfaHent Managing Conservator of EZRA NEVADA PAUL
                 arCl?d i^fs"1^ of *» suit> *e Court finding this appointment to be in the best interest
                ot the child.




      onto SaflhigHeartH)
                                                                                                 Antanuen«laV«slcn2.0
10.        Required Information Regarding the Parties and Child

           10.1.        The child 'a information is provided above; the information required of each party
                        not exempted from such disclosure is:

                        10.1.1.                  Name:     BRANDY WOOLVERTON
                              Social Security number:      XXX-XX-XXXX
                                      Current address:     10010 Broadway St #726, San Antonio, TX
                                                           78217



                        10.1.2.                Name:       MICHAEL PAUL
                              Social Security number:      XXX-XX-XXXX
                                        Current address:   9123 Easy Street, Braken, TX 78266
                             Home telephone number:        (830) 438-4172



11.        Continuation of Court-Ordered Ad Litem or Advocate

           11.1.        The Court finds that the child the subject of this suit will continue in care and this
                        Court will continue to review the placement, progress and welfare of the child.

           11.2.        IT IS THEREFORE ORDERED that CYNTHIA MASSON, earlier appointed
                        as Attorney and Guardian Ad Litem to represent the best interest of the child, is
                        continued in this relationship until further order of this Court or final disposition
                        of this suit.

12.        Dismissal of Other Court-Ordered Relationships

           Except as otherwise provided in this order, any other existing court-ordered relationships
           with the child the subject of this suit are hereby terminated and any parties claiming a
           court-ordered relationship with the child are dismissed from this suit.

13.        Inheritance Rights

           This Order shall not affect the right of any child to inherit from and through any party.

14.        Denial of Other Relief

           IT IS ORDERED that all relief requested in this case and not expressly granted is
           denied.

15.        NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS:

           YOU MAY USE REASONABLE EFFORTS TO ENFORCE THE TERMS
           OF CHILD CUSTODY SPECIFIED IN THIS ORDER.    A PEACE
           OFFICER WHO RELIES ON THE TERMS OF A COURT ORDER AND
           THE OFFICER'S AGENCY ARE ENTITLED TO THE APPLICABLE



Order Ssairxi Hearing                                                                         Amararenrt Version £0
Pag«4
                  IMMUNITY     AGAINST     ANY     CLAIM,      CIVIL     OR    OTHERWISE,
                  REGARDING THE OFFICER'S GOOD FAITH ACTS PERFORMED IN
                  THE SCOPE OF THE OFFICER'S DUTIES IN ENFORCING THE
                  TERMS OF THE ORDER THAT RELATE TO CHILD CUSTODY. ANY
                  PERSON WHO KNOWINGLY PRESENTS FOR ENFORCEMENT AN
                  ORDER THAT IS INVALID OR NO LONGER IN EFFECT COMMITS
                  AN OFFENSE THAT MAY BE PUNISHABLE BY CONFINEMENT IN
                  JAIL FOR AS LONG AS TWO YEARS AND A FINE OF AS MUCH AS
                  $10,000.

       SIGNED this 9th day of December, 2004.

       APPROVE                                                   IT IS ORDERED AND ADOPTED
to




                                                                     a
C-sl




       ASSC                                                      JUDGE PRI SIDING


       APPROVED AS TO FORM:
                                                                                   DEC 2 1 200*1
 O




       Kimb^ly/X fiurley
       AttomcyUor Petitioner, Dep      ent of Family and Protective Services
       Bcxar County Justice Center
       300 Dolorosa, 5th Floor
       San Antonio, TX 78205
       phone: (210)224-1430
       fax: (210)224-9887
       State Bar # 00795274




            f liia Masson
            omey and Guardian Ad Litem for the Child
       310 S.SL Mary's #1250
       San Antonio, TX 78205
       State Bar/H#8§W©©




       Michael Robbins
       Attorney for the Presumed Father Michael Paul
       201 Donaldson
       San Antonio, TX 78201-4904
       State Bar # 16984600



       Orier Soiling Hearing
       PegeS